DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
12/22/2021.

Status of Rejections
All previous rejections are maintained.

Claim(s) 1-4 and 8 and is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baturina et al (“CO2 Electroreduction to Hydrocarbons on Carbon-Supported Cu
Nanoparticles”, ACS Catalysis, 4, 10, 2014, page 3682-3695) in view of Sheridan et al (“Growth and Electrochemical Characterization of Carbon Nanospike Thin Film Electrodes”, Journal of The Electrochemical Society, 161, 9, pages H558-H563,
2014) and Arzhanova et al. ("Synthesis of Copper Nanostructures by Electrodeposition", ECS Transactions, 2008, Vol. 11, No. 28, pp. 45-52).

Claim 1: Baturina electrocatalyst comprising carbon and copper nanoparticles (see e.g. abstract of Baturina), wherein the copper nanoparticles are supported on the carbon (see e.g. abstract of Baturina). 

Baturina does not explicitly teach that the carbon is in the form of nanospikes. Baturina teaches using carbon black, nanotubes, Ketjen Black, and glass carbon (see e.g. abstract of Baturina). Sheridan teaches that “[Nitrogen doped carbon nanospikes] electrodes are amenable to one-time use, there is no need for complex pretreatment or activation procedures, and the electrochemical window is similar to that of GC, making CNS a potential alternative to GC for electroanalysis applications. CNS also show catalytic activity for the ORR and may be promising as an electrocatalyst support” (see e.g. page H532, “Conclusion” of Sheridan). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrocatalyst of Baturina by using the carbon nanospikes taught in Sheridan because Sheridan teaches that carbon nanospikes are suitable for electrocatalyst supports similar to glassy carbon that do not require complex pretreatment or activation procedures. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use 

Baturina in view of Sheridan does not explicitly teach that said copper nanoparticles are produced by electronucleation from an aqueous electrolyte consisting of copper sulfate and sulfuric acid when the aqueous electrolyte is in direct contact with the carbon nanospikes and a reducing voltage is applied to the carbon nanospikes, and, as a result of the electronucleation process, the copper nanoparticles in the resulting electrocatalyst are directly attached to carbon reactive sites on the carbon nanospikes from said aqueous electrolyte.

Arzhanova teaches that copper nanoparticles can be produced by electronucleation (see e.g. abstract of Arzhanova) from an aqueous electrolyte consisting of copper sulfate and sulfuric acid (see e.g. paragraph connecting page 45 and 46 of Arzhanova) when the aqueous electrolyte is in direct contact with the carbon and a reducing voltage is applied to the carbon (see e.g. paragraph connecting page 45 and 46 of Arzhanova). The process of Arzhanova allows the user to control particle size and shape (see e.g. abstract of Arzhanova). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Baturina so that the copper nanoparticles can be produced by electronucleation from an aqueous electrolyte consisting of copper sulfate and sulfuric acid when the aqueous electrolyte is in direct contact with the carbon and a reducing voltage is applied to the carbon as taught in Arzhanova because the method of 

Baturina in view of Sheridan and Arzhanova teaches all the claimed structure and process steps. MPEP § 2113 states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Therefore, the resulting product would have the same or similar properties, such as the copper nanoparticles in the resulting electrocatalyst being directly attached to carbon reactive sites on the carbon nanospikes from said aqueous electrolyte.

Claim 2: Baturina in view of Sheridan and Arzhanova teaches that the carbon nanospikes are doped with nitrogen (see e.g. page H559, “Structural characterization of CNS”, paragraph 2 of Sheridan).

Claim 3: Baturina in view of Sheridan and Arzhanova teaches that the carbon nanospikes comprises layers of puckered carbon (see e.g. page H559, “Structural characterization of CNS”, paragraph 1 of Sheridan).

Claim 4: Baturina in view of Sheridan and Arzhanova teaches that the carbon nanospike contains a curled tip (see e.g. page H559, “Structural characterization of CNS”, paragraph 1 of Sheridan).

Claim 8: Baturina in view of Sheridan and Arzhanova teaches that the copper nanoparticles have a size in a range of 8-130 nm (see e.g. page 3687, col 1, paragraph starting with “XRD patterns” of Baturina), which overlaps with the claimed range of 30-100 nm. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 

On page(s) 3, the applicant argues that the 35 USC 103 rejection was based on impermissible hindsight because the primary reference has been modified in “at least three significant and specific ways out of a number of alternative possibilities”. This is not considered persuasive. 

Addressing i) of the arguments, Baturina is directed to investigating the activities of Cu nanoparticles on different carbon-based supports (see e.g. abstract of Baturina). As 

Addressing ii) of the arguments, Baturina explicitly discloses using different synthetic routes for forming the Cu nanoparticles on the carbon-supports (see e.g. page 3694, col 1, paragraph starting with “Various” of Baturina). The process in Arzhanova allows the user to control particle size and shape (see e.g. abstract of Arzhanova). A person having ordinary skill in the art at the time of filing would recognize that the method of making the compounds in Baturina was not essential and that there is sufficient motivation in Arzhanova to use the electronucleation method. There is nothing in any of the references cited that would indicate the electronucleation would not work.

Addressing iii) of the arguments, although Baturina might disclose using surfactants, there is nothing in the reference indicating the surfactants are vital to the compounds taught in Baturina. In fact, Baturina is open to a number of ways of synthesizing the compounds (see e.g. page 3694, col 1, paragraph starting with “Various” of Baturina).

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795